Citation Nr: 0802790	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-29 490	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased rating for a scar of the right 
fifth finger, currently evaluated as 0 percent 
(noncompensably) disabling.



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1948 to 
January 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the veteran requested and was scheduled 
for a Travel Board hearing before a Veterans Law Judge in 
February 2007, but did not appear for the hearing.  
Accordingly, the Board considers the veteran's request for a 
hearing to be withdrawn and will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. § 20.704 
(d), (e) (2007).


FINDING OF FACT

The veteran's 1.5 centimeter scar on his right little finger 
does not result in underlying soft tissue loss, is not deep 
or unstable, is not painful on objective examination, and 
does not cause limitation of motion or function.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a scar of the 
right fifth finger have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.10, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence or information he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews of the issue and 
the text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
secured an examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.

The veteran contends that the scar on the little finger of 
his right hand is tender and painful, the weather affects it, 
and it hurts to move it, thereby causing limitation of 
motion.  He states that he favors his right hand to protect 
his finger because it is painful if touched, and notes that 
even using a cane is painful.  He asserts that arthritis has 
set in.  The veteran reported that he had several jobs, all 
of which he was forced to quit because of his finger.  He 
explained that he worked on machinery for about four years 
but his finger gave him trouble, then he tried to paint, and 
did this job for eight years but could not grip the brush.

The veteran was afforded a VA examination in April 2004.  At 
this examination, the veteran reported that while stationed 
in Korea in 1950, his company came under mortar attack and he 
was injured, with residual scarring of the fifth digit of the 
right hand.  He reported that he was treated in the field and 
at an aid station, transported to the hospital ship, and 
spent ten days in Japan where they did surgery on his fifth 
digit at the first joint of the finger.  On examination, the 
examiner diagnosed the veteran with a residual scar on the 
fifth digit of the right hand at the first joint, 1.5 
centimeters in length, and noted that the veteran had full 
range of motion of upper and lower extremities, including 
fingers of both hands and did not complain of fatigue on 
repeated movements or flexion of the hands and fingers.  The 
examiner noted that the veteran had minimal pain on movement 
of his finger and did not complain of pain on pressure 
applied during examination to his fingertips or scar area.  
The examiner noted that the veteran had superficial scarring 
of the fifth digit of the right hand and there did not appear 
to be any underlying tissue loss.  The examiner noted no 
edema and stated that the scar was hyperpigmented in color, 
and noted that the veteran had minimal disfiguring secondary 
to the scar.

An x-ray report of the right hand prepared in April 2004, at 
the time of the examination, revealed no fracture or 
dislocation, minimal degenerative arthritic changes of some 
of the interphalangeal joints of the right hand, and noted 
that there was some irregularity and deformity of the first 
metacarpal of the right hand, which could be secondary to an 
old fracture.  The radiologist gave an impression of no 
recent fracture or dislocation of the right hand.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Court has also found, however, that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where a service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  Here, the Board has found no medical evidence of 
record that would warrant a staged rating for this increased 
rating claim.  

In this case, the veteran has been evaluated under 38 C.F.R. 
§ 4.118, schedule of rating for the skin.  Under these rating 
criteria, diagnostic code 7801, scars, other than of the 
head, face or neck, that are deep or that cause limited 
motion, warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.), while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.).

Under diagnostic code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion, warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.  

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  A Note following this 
Code defines an unstable scar as one where, for any reason, 
there is frequent loss of skin over the scar; and defines a 
superficial  scar as one not associated with underlying soft 
tissue damage.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a painful superficial scar; and 
diagnostic code 7805 provides that a scar is to be evaluated 
based upon limitation of function of the affected part.

Here, after considering the veteran's disability under all 
potentially relevant diagnostic codes, the Board finds that 
he is not entitled to a compensable evaluation for the scar 
on his right little finger.  Specifically, the veteran's scar 
does not warrant a 10 percent rating under diagnostic code 
7801 because the scar is not a deep scar as it is not 
associated with underlying soft tissue damage, and further, 
it only covers an area of 1.5 cm, which is a much smaller 
area than the required 6 square inches (39 sq. cm.).   In 
addition, the veteran is not entitled to a 10 percent rating 
under diagnostic code 7802 because even though the scar is 
superficial and does not cause limitation of motion, the scar 
does not cover an area of 144 square inches (929 sq. cm.) or 
greater, and therefore does not meet the criteria for a 10 
percent evaluation.  Regarding diagnostic code 7803, the scar 
is not unstable; the April 2004 examiner did not find that 
there was frequent loss of covering over the skin; the 
veteran himself did not state this to be the case, and 
further, a picture taken at the time did not reveal that the 
scar was unstable.  Regarding whether or not the scar was 
painful on examination, the April 2004 examiner commented 
that although the veteran had minimal pain on movement of his 
finger, he did not complain of pain on pressure applied 
during examination to the scar area.  As such, because the 
veteran's scar is not painful on objective demonstration, a 
10 percent evaluation under diagnostic code 7804 is not 
warranted.  Further, the veteran cannot be rated under 
diagnostic code 7805, which calls for the scar to be rated 
based on limitation of function of the affected part, because 
in this case, the April 2004 examiner specifically noted that 
the veteran had full range of motion of all of his right 
fingers, including his little finger.

In sum, the evidence that exists in the file does not 
demonstrate that the veteran is entitled to a compensable 
rating for the scar on his right fifth finger.


ORDER

Entitlement to an increased rating for a scar on the right 
fifth finger is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


